Title: Noël Le Mire to William Temple Franklin, 17 June 1784
From: Le Mire, Noël
To: Franklin, William Temple



Monsieur
De Paris Le 17 Juin 84

Permettés moi de vous presenter un Portrait de, Monsieur, Le Marquis De Lafayette, Et vous Suplie de vouloir bien faire

a Gréer a, Monsieur, votre Pere. L’autre, Jaurois déssiré pouvoir men a quitter moi même
J’ai l’honneur dêtre avec Respect Monsieur Votre trés humble Et trés obéissant Serviteur

Le Mire
a Monsieur franklin fils

 
Endorsement: Le Mire 17 Juin 1784
